Name: Council Regulation (EEC) No 1334/92 of 18 May 1992 fixing the guideline figure for the 1992/93 milk year for the fat content of standardised whole milk imported into Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  marketing
 Date Published: nan

 No L 145/527. 5. 92 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1334/92 of 18 May 1992 fixing the guideline figure for the 1992/93 milk year for the fat content of standarized whole milk imported into Ireland and the United Kingdom must accordingly be set for the 1992/93 milk year in accordance with paragraphs 6 and 7 of that Article ; whereas that guideline figure corresponds to the weighted average fat content of whole milk produced and marketed in the importing Member State during the preceding year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1411 /71 of 29 June 1971 laying down additional rules on the common market organization in milk and milk products for drinking milk ('), and in particular Article 3 (6) (b) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 3 (5) of Regulation (EEC) No 1411 /71 , Ireland and the United Kingdom are to apply within their territory the formula for non-standar ­ dized whole milk within the meaning of the second indent of Article 3 ( 1 ) (b) of that Regulation ; Whereas the Commission has submitted a proposal to amend the arrangements laid down in the abovemen ­ tioned Article 3 from the 1992/93 milk year (2); whereas, however, it does not appear possible to abide by the date of entry into force provided for ; whereas the guideline figure which the fat content of standarized whole milk from another Member State must meet to be marketed in the territory of the two abovementioned Member States HAS ADOPTED THIS REGULATION : Article 1 The guideline figure referred to in Article 3 (6) (b) of Regulation (EEC) No 1411 /71 for the 1992/93 milk year shall be :  3,50 % for Ireland,  4,00 % for the United Kingdom. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 148, 3 . 7. 1971 , p. 4. Regulation as last amended by Regulation (EEC) No 222/88 (OJ No L 28 , 1 . 2. 1988 , p. 1 ). 0 OJ No C 320, 11 . 12. 1991 , p. 9.